DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 1, 4-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150126269 to Linden et al (Linden) in view of “Capture the flag” in Wikipedia (herein referred to as CTF).

Claims 1, 15, and 17. Linden discloses a game system which executes a game into which one or more teams having at least one player entry and that controls a plurality of player characters in at least one of the teams, each of the player characters being operated by a respective player (Fig. 1, and ¶20), the game system comprising a processor programmed to: 
(as required by claim 15) a server which causes a terminal that is connected via a network and is operated by a player (Fig. 1, and ¶16);
(as required by claim 15) receive an operation instruction from the player (¶¶21 and 23); 
execute control related to the game for each of the teams (¶¶21 and 23); 
manage a game item (¶¶23, 28, and 33, “capture the flag”) which is acquired by each of the teams in the game and provides an advantageous effect (¶33, “experience boosts”) in the game to a team which has acquired the game item, acquisition number of the game item competing to acquire the game item (¶¶23, 28, and 33, “capture the flag”); 
execute, for each of the teams, determining processing to determine whether a given first condition is satisfied during the game (¶34, “objectives”, e.g., capture another team’s flag); 
control acquirement of the game item for a team that is determined to satisfy the first condition in the determining processing (¶34, “objectives”, e.g., capture another team’s flag); and 
provide the advantageous effect in the game to each player belonging to the team which has acquired the game item, or to each player character operated by each player belonging to the team which has acquired the game item (¶43).
However, Linden fails to explicitly disclose acquisition number of the game item being limited based on a number of the teams competing to acquire the game item (emphasis added).
CTF teaches acquisition number of the game item being limited based on a number of the teams competing to acquire the game item (see “Overview” section, each side has a flag, such that the number of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of CTF in order to assist in providing fair competition rules because having one flag per team evens the flag capturing opportunities per team. 

Claim 4. Linden discloses when the game has given game period and is for competing a record among the teams, manage record information which indicates the record of each of the teams (¶39, “win/loss record”).

Claim 5. Linden discloses wherein the processor is programmed to, execute the determining processing to determine whether a game element satisfies the first condition (¶34, “objectives”, e.g., capture another team’s flag), the game element being related to growth of each of the teams during the game or growth of each of the at least one player belonging to each of the teams during the game (¶33, “bonuses and rewards may be awarded to the team”).

Claim 6. Linden discloses wherein the processor is programmed to: 
manage the game item in each of which the first condition is specified; and 
execute the determining processing to determine whether the first condition specified in each of the game items is satisfied (¶34, “objectives”, e.g., capture another team’s flag).




Claim 16. Linden discloses the terminal comprising a processor programmed to: receive an instruction from the player; transmit the received instruction from the player to the server, and receive game information related to the game; and display an image related to the game on a display unit based on the received game information (Figs. 1-3, and ¶¶25). 

Claims 2, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150126269 to Linden et al (Linden) in view of “Capture the flag” in Wikipedia (herein referred to as CTF) as applied to claims 1, 15, and 17 above, and further in view of US Pub. 20150273340 Cudak et al (Cudak).

Claims 2, 18 and 20. Linden fails to explicitly disclose changing processing to change the team of the player to which team has already been belonged (emphasis added).
Cudak teaches changing processing to change the team of the player to which team has already been belonged (¶51).  The gaming system of Linden would have motivation to use the teachings Cudak in order to assist players in modifying their group association as their respective skills and interest evolve which would provide a better gaming experience for game players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of .

Claims 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150126269 to Linden et al (Linden) in view of “Capture the flag” in Wikipedia (herein referred to as CTF) as applied to claim 1 above, and further in view of US Pub. 20190001225 to Watanabe et al (Watanabe).

Claim 8. However, Linden fails to explicitly disclose claim 8 limitations.
Watanabe teaches wherein the processor is programmed to: manage an acquisition timing of the game item acquired for each of the teams; and when the advantageous effect in the game is provided to the team which has acquired the game item, change the advantageous effect in accordance with the acquisition timing of the game item (¶¶63 and 67, “trigger timing”).  The gaming system of Linden would have motivation to use the teachings Watanabe in order to improve the game experience for players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of Watanabe in order to improve the game experience for players.

Claim 9. However, Linden fails to explicitly disclose claim 9 limitations.
Watanabe teaches wherein team attribute information related to an attribute of each of the teams is stored in a storage, and the processor is programmed to: manage, individually for the game item, acquisition possibility information to indicate whether acquisition of the game item is possible based on each of the team attribute information; and execute the acquirement 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of Watanabe in order to improve the game experience for players.

Claim 10. However, Linden fails to explicitly disclose claim 10 limitations.
Watanabe teaches wherein team attribute information related to an attribute of each of the teams is stored in a storage, and the processor is programmed to change the first condition in accordance with the attribute indicated by the team attribute information (Figs. 4 and 5, and ¶¶62-72).  The gaming system of Linden would have motivation to use the teachings Watanabe in order to improve the game experience for players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of Watanabe in order to improve the game experience for players.

Claim 11. However, Linden fails to explicitly disclose claim 11 limitations.
Watanabe teaches wherein team attribute information related to an attribute of each of the teams is stored in a storage, and the processor is programmed to, when the advantageous effect in the game is provided to the team that has acquired the game item, provide the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of Watanabe in order to improve the game experience for players.

Claim 13. However, Linden fails to explicitly disclose claim 13 limitations.
Watanabe teaches wherein the processor is programmed to; 
execute determining processing to determine whether a player who has not yet acquired the game item satisfies a given second condition that is set to be more disadvantageous in the game than the first condition matchup; and 
provide a given benefit to the player when it is determined that the second condition is satisfied in the determining processing (Figs. 4 and 5, and ¶¶62-72, discusses different game situations and different cooperation skills, i.e., during the video game a first game situation provides a first cooperation skill to player1 at time1, and a second game situation provides a second cooperation skill to player2 at time2).  The gaming system of Linden would have motivation to use the teachings Watanabe in order to improve the game experience for players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of Watanabe in order to improve the game experience for players.

Claim 14. However, Linden fails to explicitly disclose claim 14 limitations.

provide rights to acquire game item to a plurality of teams that are determined that the first condition is satisfied in the determining processing; and 
determine an order to acquire the game item among the plurality of teams having the rights to acquire the game item, in accordance with an attribute of each of the teams or a game element when each of the teams satisfies the first condition; and 
execute the acquirement of the game item for the team that is determined to satisfy the first condition in the determining processing, based on the determined order to acquire the game item in accordance with a selection instruction of each of the teams (Figs. 4 and 5, and ¶¶62-72, i.e., a cooperation skill is provided to different players at different times according to when specific game situations occur and are met).  The gaming system of Linden would have motivation to use the teachings Watanabe in order to improve the game experience for players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of Watanabe in order to improve the game experience for players.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150126269 to Linden et al (Linden) in view of “Capture the flag” in Wikipedia (herein referred to as CTF) as applied to claim 1 above, and further in view of US Pub. 20190001225 to Watanabe et al (Watanabe) in view of US Pub. 20140073416 to Toyama.

Claim 12. However, Linden fails to explicitly disclose claim 12 limitations.
Watanabe teaches wherein the processor is programmed to, when a first team that has already acquired the game item (Figs. 4 and 5, and ¶¶62-72, discusses different game situations retrieved, owned, used, managed, exchanged, combined, strengthened, sold, discarded, donated, etc. in the game by the user”.  The gaming system of Linden would have motivation to use the teachings Watanabe in order to award winning teams for their respective performances during game battles in doing so would further incentivize game players to participate in and win as many video game battles as possible.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden with the teachings of Watanabe in order to award winning teams for their respective performances during game battles in doing so would further incentivize game players to participate in and win as many video game battles as possible.
Toyama teaches transfer a game item owned by the first team to the second team in a case where the second team wins a matchup (¶¶117 and 122).  The gaming system of Linden in view of Watanabe would have motivation to use the teachings Toyama in order to award winning teams for their respective performances during game battles in doing so would further incentivize game players to participate in and win as many video game battles as possible.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Linden in view of Watanabe with the teachings of Toyama in order to award winning teams for their respective performances during game battles in doing so would further incentivize game players to participate in and win video game battles.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715